     Case 2:20-cv-02032-JAM-EFB Document 31 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TOR AHMADD BISHOP,                                No. 2:20-cv-2032-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    G. DODSON, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C.

18   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

19   § 636(b)(1).

20           On February 4, 2021, the court screened plaintiff’s amended complaint pursuant to 28

21   U.S.C. § 1915A. ECF No. 22. The court dismissed the complaint, explained the deficiencies

22   therein, and granted plaintiff thirty days in which to file an amended complaint to cure the

23   deficiencies. Id. The screening order warned plaintiff that failure to comply would result in a

24   recommendation that this action be dismissed. Despite being granted an extension of time, ECF

25   No. 26, the time for acting has now passed and plaintiff has not filed an amended complaint or

26   /////

27   /////

28   /////
                                                       1
     Case 2:20-cv-02032-JAM-EFB Document 31 Filed 04/27/21 Page 2 of 2


 1   otherwise responded to the court’s order.1 Thus, it appears that plaintiff is unable or unwilling to
 2   cure the defects in the complaint.
 3          Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States
 4   District Judge to this action.
 5          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for the
 6   reasons set forth in the February 4, 2021 screening order (ECF No. 22).
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
12   objections shall be served and filed within fourteen days after service of the objections. The
13   parties are advised that failure to file objections within the specified time may waive the right to
14   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16   Dated: April 27, 2021.
17

18

19

20

21

22

23

24

25          1
               On April 9, 2021, plaintiff submitted a letter for filing in three separate cases he is
26   litigating, including this one. ECF No. 29. It does not reference any matter specific to this case,
     such as the February 4, 2021 screening order or the March 4, 2021 order granting him an
27   extension of time to file an amended complaint. Plaintiff states that his letter is “not a motion,”
     but that he “will be filing some time this week.” ECF No. 29 at 4. To date, plaintiff has not filed
28   anything else in this case.
                                                         2
